OLD MUTUAL FUNDS I Old Mutual Asset Allocation Balanced Portfolio Old Mutual Asset Allocation Conservative Portfolio Old Mutual Asset Allocation Moderate Growth Portfolio Old Mutual Asset Allocation Growth Portfolio Supplement dated October 4, 2011 to the Prospectus dated November 23, 2010, as supplemented This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Asset Allocation Conservative Portfolio – Management” on page 4 of the Prospectus: MANAGEMENT Investment Adviser:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Chris Armstrong Portfolio Manager Since 2011 Brian Huckstep, CFA Portfolio Manager Since 2005 John Thompson, Jr. Portfolio Manager Since 2011 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Asset Allocation Balanced Portfolio – Management” on page 8 of the Prospectus: MANAGEMENT Investment Adviser:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Chris Armstrong Portfolio Manager Since 2011 Brian Huckstep, CFA Portfolio Manager Since 2005 John Thompson, Jr. Portfolio Manager Since 2011 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Asset Allocation Moderate Growth Portfolio – Management” on page 12 of the Prospectus: MANAGEMENT Investment Adviser:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Chris Armstrong Portfolio Manager Since 2011 Brian Huckstep, CFA Portfolio Manager Since 2005 John Thompson, Jr. Portfolio Manager Since 2011 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Asset Allocation Growth Portfolio – Management” on page 16 of the Prospectus: MANAGEMENT Investment Adviser:Old Mutual Capital Investment Sub-Adviser:Ibbotson Portfolio Managers: Name Title Length of Service Peng Chen, Ph.D., CFA President and Lead Portfolio Manager Since 2005 Chris Armstrong Portfolio Manager Since 2011 Brian Huckstep, CFA Portfolio Manager Since 2005 John Thompson, Jr. Portfolio Manager Since 2011 Scott Wentsel, CFA, CFP Vice President and Senior Portfolio Manager Since 2005 The following replaces in its entirety the section of the Prospectus entitled “The Portfolio Managers” on page 24 of the Prospectus: THE PORTFOLIO MANAGERS The following summarizes the experience of the members of the portfolio management team primarily responsible for the day-to-day management of the Portfolios’ portfolios.Except as otherwise noted, each portfolio manager listed below has served in his/her position for at least the last 5 years. Name Title Peng Chen, Ph.D., CFA (Lead Portfolio Manager) President, Ibbotson, since 2006.Managing Director and Chief Investment Officer, Ibbotson, 1997 – 2006. Chris Armstrong (Portfolio Manager) Portfolio Manager, Ibbotson, since 2005. Brian Huckstep, CFA (Portfolio Manager) Portfolio Manager, Ibbotson, since 2005. John Thompson, Jr. (Portfolio Manager) Co-Head, Investment Advisory, since 2011; Vice President, Portfolio Manager & Director, Global Investment Services, Since 2008; and Portfolio Manager, Since 1999. Scott Wentsel, CFA, CFP (Senior Portfolio Manager) Vice President and Senior Portfolio Manager, Ibbotson, since 2005. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of shares of the Portfolios. Distributed by Old Mutual Investment Partners R-11-05210/2011 OLD MUTUAL FUNDS I Old Mutual Analytic Fund Old Mutual Copper Rock Emerging Growth Fund Old Mutual International Equity Fund Supplement dated October 4, 2011 to the Prospectus dated November 23, 2010 This Supplement updates certain information contained in the currently effective Prospectus of the above named funds, series funds of Old Mutual Funds I.You should retain your Prospectus and all current supplements for future reference. You may obtain an additional copy of the Prospectus, free of charge, by calling 888.772.2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “Fund Summaries – Old Mutual Analytic Fund – Management” on page 6 of the Prospectus: MANAGEMENT Investment Adviser:Old Mutual Capital Investment Sub-Adviser:Analytic Portfolio Managers: Name Title Length of Service Dennis M. Bein, CFA Chief Investment Officer and Portfolio Manager Since 2005 Harindra de Silva, Ph.D., CFA President and Portfolio Manager Since 2005 Gregory McMurran Chief Investment Officer and Portfolio Manager Since 2005 Ryan Brown Portfolio Manager Since 2010 The following replaces in its entirety the section of the table entitled “The Portfolio Managers – Analytic Investors, LLC” on page 19 of the Prospectus: Name (Role on Team) Business Experience Analytic Investors, LLC Dennis M. Bein, CFA (Co-Portfolio Manager, Analytic Fund) Chief Investment Officer and Portfolio Manager, Analytic. Harindra de Silva, Ph.D., CFA (Co-Portfolio Manager, Analytic Fund) President and Portfolio Manager, Analytic. Gregory McMurran (Co-Portfolio Manager, Analytic Fund) Chief Investment Officer and Portfolio Manager, Analytic. Ryan Brown, Portfolio Manager Portfolio Manager, Analytic (since April 2010); Portfolio Analyst, Analytic (January 2007 to April 2010); Research Analyst, Beekman Capital Management (June 2006 to December 2006) Distributed by Old Mutual Investment Partners R-11-06210/2011 OLD MUTUAL FUNDS I Supplement Dated October 4, 2011 This Supplement updates certain information contained in the currently effective Statement of Additional Information, dated November 23, 2010, for the Old Mutual Asset Allocation Conservative Portfolio, the Old Mutual Asset Allocation Balanced Portfolio, the Old Mutual Asset Allocation Moderate Growth Portfolio, and the Old Mutual Asset Allocation Growth Portfolio (the “Asset Allocation Portfolios”), series portfolios of Old Mutual Funds I (the “Trust”).You should retain your Statement of Additional Information (“SAI”) and any Supplements for future reference. You may obtain an additional copy of the Statement of Additional Information, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following table replaces in its entirety the table under the section entitled “The Sub-Adviser – Asset Allocation Portfolio Shares Owned by the Portfolio Managers” on page 57 of the SAI: Conservative Balanced Moderate Growth Growth Peng Chen None None None $1 - $10,000 Chris Armstrong None None None None Brian Huckstep None None None $1 - $10,000 John Thompson, Jr. None None None None Scott Wentsel None None $1 - $10,000 None The following table replaces in its entirety the table under the section entitled “The Sub-Adviser – Other Accounts Managed by the Portfolio Managers” on page 58 of the SAI: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Peng Chen 18 0 $0 0 0 $0 $0 0 $0 Chris Armstrong 0 0 $0 $0 0 0 $0 $0 0 0 $0 $0 Brian Huckstep 6 0 $0 0 0 $0 $0 23 0 $0 John Thompson, Jr. 4 0 $0 0 0 $0 $0 0 $0 Scott Wentsel 18 0 $0 0 0 $0 $0 0 $0 Distributed by Old Mutual Investment Partners R-11-05306/2011 OLD MUTUAL FUNDS I Supplement Dated October 4, 2011 This Supplement updates certain information contained in the currently effective Statement of Additional Information, dated November 23, 2010, for the Old Mutual Analytic Fund, Old Mutual Copper Rock Emerging Growth Fund, and Old Mutual International Equity Fund (the “Funds”), series portfolios of Old Mutual Funds I (the “Trust”).You should retain your Statement of Additional Information (“SAI”) and any Supplements for future reference. You may obtain an additional copy of the Statement of Additional Information, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following table replaces in its entirety the table under the section entitled “The Sub-Advisers – Analytic Investors, LLC – Other Accounts” on page 52 of the SAI: Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Number of Accounts Total Assets $Million Harindra de Silva 13 20 26 Dennis Bein 10 18 29 Greg McMurran 4 2 2 Ryan Brown 8 8 26 Distributed by Old Mutual Investment Partners R-11-06310/2011
